Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation assembling chunks of the free text oriented and positioned proximally together into text blocks, covers as such a scope broader than justified. While the specification says: “. . . assembling chunks of the free text oriented and positioned proximally together into text blocks using an orientation-based two-dimensional clustering” (See for example, paragraphs 0004-0006, 0039, 0075; and Figure 11), the specification does not provide support for such a broad genus limitation. Simply put, the specification does not provide support for assembling the chunks of the free text oriented and positioned proximally together into text blocks using a generic technique. Instead, the specification assembles the chunks of the free text oriented and positioned proximally together into text blocks using a specific orientation-based two-dimensional clustering. Thus, a person having ordinary skill in the art would not view the applicant to have been in possession of the generic subject matter claimed based on a single species disclosed in the specification. 
Since claims 2-7, 9-14, and 16-20 depend on claims 1, 8, and 15 respectively, they are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the same reason set forth above for claims 1, 8, and 15.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material.” In this context, "functional descriptive material” consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure” is "a physical or logical relationship among data elements, designed
to support specific data manipulation functions.” The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (Sth ed. 1993).) "Nonfunctional descriptive material” includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579,1583-84, 32 USPQ2d 1031,1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61,31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361,31 USPQ2d at 1760 (claim to a data structure per se held non-statutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is 
thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claims 15-20 define a computer program product embodying functional descriptive material. However, the claim does not define a computer-readable medium or computer-readable memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” - Guidelines Annex IV). The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program. The examiner suggests amending the claim(s) to embody the program on “a non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory. Any amendment to the claim should be commensurate with its corresponding disclosure.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 of U.S. Patent No. 11,151,372 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claim 1 requires the additional elements (See the high-lighted elements shown in the table below for application method claims 1 vs. patent method claim 1. A similar analysis is also applicable to representative patent claims 8 and 15 vs. representative application claims 8 and 15 respectively) not required by application claim 1. However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
 Whereby representative application representative claims 1, 8, and 15 which recite
 the open-ended transitional phrase "comprising", do not preclude the additional
elements recited by representative patent claims 1, 8 and 15 respectively, and
Whereby the elements of representative application claims 1, 8, and 15 are fully
anticipated by representative Patent claims 1, 8, and 15 respectively, and anticipation is "the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967),
also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Application 17/398,349
US Patent No. 11,151,372
Claim 1. A method of extracting information from a flowchart image comprising one or more of: a plurality of closed-shaped data nodes having text enclosed within, connecting lines connecting one or more of the plurality of closed-shaped data nodes and free text adjacent to the connecting lines, the method comprising:
A method of extracting information from a flowchart image comprising one or more of: a plurality of closed-shaped data nodes having text enclosed within, connecting lines connecting one or more of the plurality of closed-shaped data nodes and free text adjacent to the connecting lines, the method comprising the following steps:

receiving the flowchart image as an electronic image file;
detecting the plurality of closed-shaped data nodes;
 detecting the plurality of closed-shaped data nodes;

localizing the text enclosed within the plurality of closed-shaped data nodes;
masking localized text within the plurality of closed-shaped data nodes to generate an annotated image;
 masking the localized text within the plurality of closed-shaped data nodes to generate an annotated image;

generating a statistical size distribution of the dimensions of characters in the free text to identify the connecting lines;
detecting lines in the annotated image to reconstruct the lines as closed-shaped data nodes and connecting lines;
detecting lines in the annotated image to reconstruct the lines as closed-shaped data nodes and connecting lines;
extracting a tree frame with the plurality of closed-shaped data nodes and the detected connecting lines;
extracting a tree frame with the plurality of closed-shaped data nodes and the detected connecting lines;
localizing the free text adjacent to the connecting lines; and
localizing the free text adjacent to the connecting lines; and
assembling chunks of the free text oriented and positioned proximally together into text blocks.
assembling chunks of the free text oriented and positioned proximally together into text blocks using an orientation-based two-dimensional clustering.


Allowable Subject Matter
Claims 1-20 would be allowable if applicant overcomes the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 101 by way of an amendment, and the obviousness double patenting rejection by way of an amendment or filing a terminal disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Number 2012/0213429; and a publication to Vasudevan, et al. (Flowchart Knowledge Extraction on Image Processing).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665